SABERS, Justice
(concurring in result).
This is a blatant attempt to terminate the parental rights of a father to his child without serving him with the proper papers. SDCL 15-2-30 provides:
An action is commenced as to each defendant when the summons is served on him, or on a codefendant who is a *329joint contractor or otherwise united in interest with him.
In addition, it is an attempt to do it in the wrong state. Because there was no service of process, there was no personal service upon Father and the entire attempt is void. See In re Gillespi, 397 N.W.2d 476 (S.D.1986) (“If there is no statutory exception, and there is not, the summons is a jurisdictional requirement. Where there has been a failure to issue or file or serve a summons, the court has no jurisdiction.... Therefore, the right and power of the lower court to adjudicate concerning the subject matter never came into existence because the proceeding was, inceptually, fatally flawed.” Id. at 478 (citations omitted) (Henderson, J., concurring specially).) The South Dakota Court cannot acquire any jurisdiction over the person or the subject matter of the action since there was no service on Father. See Gillespi, 397 N.W.2d at 478. (Personal service is mandatory in order for trial court to have jurisdiction. Absent this service, jurisdiction is totally lacking. Id.) See also SDCL 15 — 6— 1, 2, 3 and 4(g).
The 6 page discourse on the Uniform Child Custody Jurisdiction Act (UCCJA) is neither relevant nor necessary. See Zappitello v. Moses, 458 N.W.2d 784 (S.D.1990) (UCCJA intended to prevent difficulties arising out of divorce and child custody disputes). The UCCJA was intended to resolve custody disputes among parties of different states and was never intended to be used to terminate parental rights in cases where both parents live in the same state. Here, both parties lived in Iowa at all relevant times. As this court stated in Zappitello,
The UCCJA is intended to apply to all “court decisions] and court orders and instructions providing for the custody of a child, including visitation rights; it does not include a decision relating to child support or any other monetary obligation of any person[.]” SDCL 26-5A-2(2). Further, the UCCJA provides that the term “custody proceeding” includes "proceedings in which a custody determination is one of several issues, such as an action for divorce or separation, and includes child neglect and dependency proceedings[.]” SDCL 26-5A-2(3). Thus the UCCJA was intended to limit jurisdiction in interstate custody disputes.
458 N.W.2d at 786 (citations omitted) (emphasis added).*
In D.L. v. D.L., Father’s parental rights were terminated and Father appealed alleging the proceeding terminating his parental rights was flawed because the petition failed to conform to the requirements of the Missouri UCCJA. The Missouri Court of Appeals held that the petition for termination satisfied the statutory requirements for termination and stated that “[t]he UCCJA is designed to assure the litigation considering the custody of a child takes place ordinarily in the state with which the child and his family have the closest connection” and Father has failed to show how the UCCJA applies to a termination proceeding. D.L. v. D.L., 798 S.W.2d 220, 224 (Mo.Ct.App.1990) (citation omitted).
As in Missouri, our legislature has enacted statutes which specifically apply to the termination of parental rights. See SDCL Ch. 25-5A. There is a total failure to “show how the UCCJA would apply to the facts and circumstances in the instant case.” 798 S.W.2d at 224. Regardless, even UCCJA proceedings are void unless *330they are started with service of process upon Father. See SDCL Ch. 15-6.

 [T]he UCCJA is designed to: (1) avoid jurisdictional competition and conflict; (2) promote cooperation with the courts of other states; (3) assure that litigation concerning the custody of a child take place ordinarily in the state with which the child and his family have the closest connection and where significant evidence concerning his care, protection, training, and personal relationships is most readily available; (4) discourage continuing controversies over child custody; (5) deter abductions and other unilateral removals of children undertaken to obtain custody awards; (6) avoid re-litigation of custody decisions of other states; (7) facilitate the enforcement of custody decrees of other states; (8) promote and expand the exchange of information and other forms of mutual assistance between courts; and (9) make uniform the laws of those states which enact it.
Id. (citation omitted).